         Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 1 of 19



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNIVERSITY OF KANSAS HOSPITAL AUTHORITY        )
4000 Cambridge Street                          )
Kansas City, KS 66160                          )     Civil Action No. 1:20-cv-778
                                               )
                     Plaintiff,                )
                                               )
              v.                               )
                                               )
ALEX M. AZAR II, in his official capacity      )
as Secretary of Health & Human Services        )
United States Department of                    )
Health & Human Services,                       )
200 Independence Avenue, S.W.                  )
Washington, D.C. 20201                         )
                                               )
                     Defendant.                )
                                               )
           Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 2 of 19



                                         COMPLAINT

       Plaintiff, a hospital that participates in the Medicare program and purchases drugs

through the 340B Drug Pricing Program, brings this complaint against Defendant Alex M. Azar

II, in his official capacity as Secretary of Health and Heath Human Services (“Secretary”), and

alleges as follows:

                                       INTRODUCTION

      1.       Plaintiff seeks judicial review of a final determination of the Secretary regarding

the Hospital Outpatient Prospective Payment System (“OPPS”) and Ambulatory Surgical Center

Payment Systems and Quality Reporting Programs for Calendar Years (“CYs”) 2018, 2019, and

2020. See 82 Fed. Reg. 52356, 52493-511, 52622-25 (Nov. 13, 2017) (“CY 2018 Final Rule”);

83 Fed. Reg. 58818, 58079-81 (Nov. 21, 2018) (“CY 2019 Final Rule”) and 84 Fed. Reg. 61142,

61317-27 (Nov. 12, 2019) (“CY 2020 Final Rule”) (collectively, the “Final Rules”).

Specifically, Plaintiff challenges the Secretary’s determination in the Final Rules to reduce

Medicare reimbursement rates for prescription drugs purchased by certain public and not-for-

profit hospitals and clinics on a discounted basis under section 340B of the Public Health Service

Act (“PHSA”) (the “340B Program”).

      2.       Plaintiff brings this action under the Social Security Act, 42 U.S.C. § 1395, et seq.

(the “Medicare statute”) and the Administrative Procedure Act, 5 U.S.C. §§ 551, et seq. (the

“APA”).    The Plaintiff alleges that the Secretary acted ultra vires, exceeded his scope of

authority under the Medicare statute in contravention of Congressional intent, as well as acted

arbitrarily and capriciously, by reducing reimbursement payment for drugs purchased under the

340B Program.




                                                 1
           Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 3 of 19



      3.       Congress enacted the 340B Program in 1992, lowering the cost of drugs for

certain public and not-for-profit hospitals (like Plaintiff) and federally funded clinics serving

large numbers of low-income patients. By so doing, Congress enabled these hospitals to “stretch

scarce Federal resources as far as possible, reaching more eligible patients and providing more

comprehensive services.” H.R. Rep. No. 102-384(II), at 12 (1992); see also 82 Fed. Reg. at

52493 & n. 18 (quoting House Report and noting that “[t]h statutory intent of the 340B Program

is to maximize scarce Federal resources as much as possible, reaching more eligible patients”).

      4.       As this Court explained, “hospitals participating in the 340B Program purchase

340B drugs at steeply discounted rates, and when those hospitals prescribe the 340B drugs to

Medicare beneficiaries, they are reimbursed by HHS at OPPS rates.” Am. Hosp. Ass’n v. Azar,

348 F. Supp. 3d 62, 69 (D.D.C. 2018).

      5.       The Final Rules eliminate nearly all of the differential between Medicare OPPS

reimbursement rates and the discounted purchase costs mandated for 340B hospitals.           The

Secretary’s decision to reduce payment rates in all three years is a violation of both the

Secretary’s authority under the Medicare statute and the purpose and design of the PHSA

provisions establishing the 340B Program. It is also arbitrary and capricious agency action under

the APA.

      6.       Starting January 1, 2018 (the effective date of the CY 2018 Final Rule), the

Secretary began reimbursing covered outpatient drugs and biologicals acquired through the 340B

Program at each drug’s average sales price (“ASP”) minus 22.5 percent. The Secretary extended

that payment reduction through CYs 2019 and 2020. The CY 2020 Final Rule also extended the

payment reduction to non-excepted off-campus provider-based departments.




                                                2
             Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 4 of 19



      7.        This Court has found that the Secretary exceeded his authority when he reduced

the 2018 and 2019 Medicare reimbursement rate for drugs covered by the 340B Program. See

Am. Hosp. Ass’n, 348 F. Supp. 3d at 79-83 and Am. Hosp. Ass’n v. Azar, 385 F. Supp. 3d 1

(D.D.C. 2019), consolidated appeal docketed Nos. 19-5048 and 19-5198 (D.C. Cir. July 16,

2019). In accordance with these two decisions, Plaintiff brings this action to seek declaratory

relief from the Secretary’s 340B Program payment reduction for CYs 2018, 2019, and 2020.

(The 2020 payment reduction is the same as the 2018 and 2019 reductions in all material

respects.)

      8.        The Final Rules severely threaten Plaintiff’s ability to provide critical healthcare

programs to their communities, including underserved populations, by depriving it of millions of

dollars of savings previously generated through the difference between Medicare OPPS

reimbursement rates and 340B discounts.        These payment reductions are unlawful and the

Secretary must pay Plaintiff the statutorily-mandated rate of ASP plus 6 percent for all 340B

drug claims submitted during CYs 2018, 2019 and 2020.

                                            PARTIES

      9.        Plaintiff, University of Kansas Hospital Authority, Medicare Provider No. 17-

0040, is a hospital that participates in the Medicare program and the 340B Program that is

affected by the unlawful reimbursement cut for 340B drugs.

      10.       Defendant Alex M. Azar II is the Secretary of the United States Department of

Health and Human Services, which administers the Medicare program established under title

XVIII of the Social Security Act. Defendant Azar is sued in his official capacity only. The

Centers for Medicare & Medicaid Services (“CMS”) is the federal agency to which the Secretary

has delegated administrative authority over the Medicare and Medicaid programs. References to




                                                 3
            Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 5 of 19



the Secretary herein are meant to refer to him, his subordinate agencies and officials, and to his

official predecessors or successors as the context requires.

                                JURISDICTION AND VENUE

      11.       This action arises under the Medicare statute, title XVIII of the Social Security

Act, 42 U.S.C. § 1395, section 340B of the Public Health Services Act, 42 U.S.C. § 256b, and

the APA, 5 U.S.C. § 551.

      12.       This Court has subject-matter jurisdiction pursuant to 42 U.S.C. § 405(g). Due to

the Secretary’s Final Rules, Plaintiff has been paid amounts for covered 340B drugs that are

approximately 30 percent lower than the rate prescribed by 42 U.S.C. § 1395l(t)(14)(A)(iii).

Plaintiff has presented claims to the Secretary in the form of a concrete request for additional

Medicare reimbursement that challenges the Secretary’s authority to reduce reimbursement for

covered 340B drugs contrary to 42 U.S.C. § 1395l(t)(14)(A)(iii). See Exhibit A. Further

administrative appeal and review of Plaintiff’s claims is futile because the Secretary’s

administrative adjudicators are bound by the Secretary’s Final Rules and the Secretary has

already determined that he will not revise the Final Rules, leaving Plaintiff with no recourse

other than federal court review. See Am. Hosp. Ass’n v. Azar, 410 F. Supp. 3d 142, 154 (D.D.C.

2019) (finding that exhaustion of claims would have been futile because the Secretary did not

argue that further administrative review was necessary or that it would give the agency

opportunity to self-correct; the Secretary already considered and rejected plaintiffs’ arguments;

additional administrative review would not develop the factual record or provide the court with

further agency expertise; and no administrative review body could override the agency’s binding

regulations).




                                                 4
             Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 6 of 19



       13.          Alternatively, this Court has subject-matter jurisdiction under 28 U.S.C. § 1331

because Plaintiff’s claims arise under the laws of the United States.

       14.          Venue is proper in this district under 28 U.S.C. § 1391 because Defendant resides

in the District of Columbia and a substantial part of the events giving rise to this action occurred

in this district.

       15.          An actual controversy exists between the parties under 28 U.S.C. § 2201, and this

Court has authority to grant the requested declaratory relief under 28 U.S.C. §§ 2201 & 2202 and

5 U.S.C. § 706.

                                       STATEMENT OF FACTS

A.      Statutory and Regulatory Framework

       16.          Under the 340B Program, certain hospitals serving a disproportionate share of

low-income individuals and federally funded clinics (so-called “covered entities”) may purchase

outpatient prescription drugs at discounted prices. Drug manufacturer participation in the 340B

Program is essentially mandatory: manufacturers must participate as a condition of having their

drugs covered by Medicaid, see H.R. Rep. 102-384, at 12 (1992), and they cannot discriminate

against covered entities in the distribution of drugs by, e.g., setting minimum purchase amounts

or treating covered entities differently from other purchasers during drug shortages, see 59 Fed.

Reg. 25110, 25111 (May 13, 1994).

       17.          Covered entities are statutorily defined at PHSA § 340B(a)(4) and include

qualifying hospitals, Ryan White HIV/AIDS program grantees, black lung clinics, rural referral

centers, critical access hospitals, Title X family planning clinics, and other institutions that

primarily serve the poor, indigent, or the under- or uninsured. The 340B Program is designed to

enable covered entities to purchase 340B drugs for all eligible patients, including patients with




                                                    5
           Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 7 of 19



Medicare or private insurance, at the reduced cost but still bill Medicare at the OPPS rate

prescribed under the Medicare statute.

     18.       According to the Government Accountability Office, access to reduced price

medications enables covered entities “to expand the type and volume of care they provide to the

most vulnerable patient populations.” U.S. Dep’t of Health & Human Servs., Justification of

Estimates for Appropriations Committees at 325 (2017).

     19.       Plaintiff is a “covered entity” under the 340B Program and is paid under the

OPPS system.

B.     Medicare OPPS Reimbursement

     20.       Medicare is a federal health insurance program for eligible disabled individuals

and senior citizens. 42 U.S.C. §§ 1395 et seq. Plaintiff provides hospital services to Medicare

beneficiaries that qualify for reimbursement through Medicare.

     21.       In 1997, Congress directed the Secretary to create a hospital Outpatient

Prospective Payment System through which Medicare was to pay for services offered in hospital

outpatient departments. See 42 U.S.C. § 1395l.

     22.       Starting in 2004, Congress ordered the Secretary to set reimbursement rates for

separately payable drugs not otherwise bundled into the payment for an outpatient service. See

Medicare Prescription Drug, Improvement, and Modernization Act of 2003, Pub. L. No. 108-

173, § 621, 117 Stat. 2307, codified at 42 U.S.C. § 1395l(t)(14). This payment rate covers all

applicable drugs whether purchased through the 340B Program or on the open market by non-

340B covered entities.

     23.       By statute, the Secretary is directed to set payment rates for all such drugs using

one of two alternative processes:




                                                 6
              Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 8 of 19



                 a. The Secretary may set the payment rate at the average hospital acquisition
                    cost for the drug for that year (to vary, at the discretion of the Secretary, by
                    “hospital group” as defined by “relevant characteristics”), “as determined by
                    the Secretary taking into account . . . hospital acquisition cost survey data,” 42
                    U.S.C. § 1395l(t)(14)(A)(iii)(I); or

                 b. If “hospital acquisition cost data are not available,” the Secretary may use the
                    average sales price for the drug established by 42 U.S.C. § 1395w-3a and “as
                    calculated and adjusted by the Secretary as necessary for purposes of this
                    paragraph,” 42 U.S.C. § 1395l(t)(14)(A)(iii)(II).

        24.      The Secretary has paid for such drugs pursuant to the second option, and adjusted

the rate as required by statute to ASP plus 6 percent. 42 U.S.C. § 1395w-3a(b)(1)(A)-(B); see

also 77 Fed. Reg. 68210, 68387-89 (Nov. 15, 2012) (acknowledging that hospital acquisition

data is not available and adding the 6 percent to account for overhead and administrative costs).

        25.      There is no separate rate established only for 340B drugs or any alternative

method for the Secretary to establish a different payment methodology for 340B drugs. This

statutory default rate of ASP plus 6 percent was applied without adjustment until January 1,

2018.

        26.      Notwithstanding this clear statutory framework, on July 13, 2017, the Secretary

proposed to lower the Medicare reimbursement rate for drugs purchased under the 340B

Program by adopting a third methodology not authorized by the statute. The Secretary changed

the payment rate for 340B drugs to ASP minus 22.5 percent. 82 Fed. Reg. 33558, 33634 (July

20, 2017). The Secretary did not have the data necessary to “precisely calculate the price paid by

340B hospitals for [any] particular covered outpatient drug,” and so instead relied on an estimate.

Id. According to the Secretary, the new rate would better recognize “the significantly lower

acquisition costs of such drugs incurred by a 340B hospital,” and “better represent[] the average

acquisition cost for these drugs and biologicals.” Id.




                                                   7
             Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 9 of 19



      27.       The Secretary finalized this proposal on November 13, 2017 over the strong

objection of commenters. 82 Fed. Reg. at 52362; see also, e.g., Exhibit B (comments submitted

to CY 2018 Final Rule). This significant change in reimbursement has effectively eliminated the

benefit of the 340B Program for covered entities like Plaintiff because it eliminates the

difference between the steep discounts offered by the 340B Program and full OPPS

reimbursement.

      28.       The Secretary attempts to rely on the language included in the second statutory

option—42 U.S.C. § 1395l(t)(14)(A)(iii)(II)—as authority to make the change. See, e.g., 82 Fed.

Reg. at 52499 (noting that that statutory “calculate and adjust” authority gives the Secretary

“broad discretion” to adjust payments for drugs).        However, the Secretary’s policy clearly

exceeds this statutory authority because the reduction made is expressly based on the estimated

acquisition costs of 340B drugs, i.e. a variation of the cost-based methodology set forth under the

first clause of the applicable statutory provision, 42 U.S.C. § 1395l(t)(14)(A)(iii)(I). See, e.g., 82

Fed. Reg. at 52501. The Secretary, by his own admission, has never been able to reliably collect

the required cost data for each drug as required under 42 U.S.C. § 1395l(t)(14)(A)(iii)(I). See 82

Fed. Reg. at 33634 (acknowledging that the Secretary lacked the data necessary to “precisely

calculate the price paid by 340B hospitals for [any] particular covered outpatient drug.”).

Therefore, he improperly sought to use aggregate acquisition costs as estimated by the Medicare

Payment Advisory Commission (“MedPAC”) as a proxy for that data, even though payment

under 42 U.S.C. § 1395l(t)(14)(A)(iii)(II) must be based on average sales price, not acquisition

costs. Id.

      29.       The Secretary did not perform his own independent analysis of 340B discounts

and instead applied MedPAC’s estimate of the average 340B discount (22.5 percent) to the ASP.




                                                  8
            Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 10 of 19



See id. However, “because the required acquisition cost was not available . . . and the statutory

scheme is clear that if the Secretary does not have that data, he must calculate reimbursement

rates by reference to the drugs’ average sales prices.” Am. Hosp. Ass’n, 348 F. Supp. 3d at 82

(emphasis original). Consequently, the Secretary impermissibly invoked authority under one

section of the statute to circumvent the requirements of another. The net effect is a third

methodology that exists nowhere in the statute.

      30.       Under the binding statutory provision, 42 U.S.C. § 1395l(t)(14)(A)(iii)(II), the

Secretary has no authority to reduce the statutory rate as he has in the Final Rules. As this Court

has held, “the language and structure of subsection (t)(14)(A)(iii)(II) make clear that the

Secretary may not make ‘basic and fundamental changes’ under the purported auspices of

making mere ‘adjustments’ to the rates statutorily imposed by that subsection.” Id., 348 F. Supp.

3d at 80; see also id., 348 F. Supp. 3d at 81 (“the rate reduction’s magnitude and its wide

applicability inexorably lead to the conclusion that the Secretary fundamentally altered the

statutory scheme established by Congress for determining . . . rates, thereby exceeding the

Secretary’s authority to ‘adjust’ . . . .”)

      31.       The Secretary’s CY 2018 Final Rule also exceeds his authority in that it

undermines the 340B Program by depriving eligible hospitals of a critical portion of resources

Congress intended to provide those hospitals via the 340B Program. Elimination of these

resources has put public and not-for-profit covered entities into even more precarious financial

situations, curtailing their ability to provide essential healthcare services and programs in their

communities. Therefore, the Secretary’s efforts to “align,” 82 Fed. Reg. at 52495, the purchase

price of 340B drugs with reimbursements for those drugs is directly contrary to Congressional




                                                  9
            Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 11 of 19



intent to create a differential between reimbursement and purchase price to generate additional

resources for covered entities.

      32.       The detrimental and impermissible cuts were adopted again in CYs 2019 and

2020. See 83 Fed. Reg. at 58981 (“we are finalizing our proposals without modification [to]

continu[e] the 340B Program policies that were implemented in CY 2018 with the exception of

the way we are calculating payment for 340B-acquired biosimilars”); see also 84 Fed. Reg. at

61325 (“we are finalizing our proposal . . . to pay ASP minus 22.5 percent for 340B-acquired

drugs including when furnished in nonexcepted off-campus [provider-based departments] . . .

[continuing] the 340B Program policies that were implemented in CY 2018 with the exception of

the way we are calculating payment for 340B-acquired biosimilars”).

C.     Judicial Review and Plaintiff’s Claim

      33.       A plaintiff must typically satisfy two requirements before seeking judicial review

under 42 U.S.C. § 405(g): a plaintiff must “present” their claim to the Secretary for a decision,

and then must exhaust all available administrative remedies. Mathews v. Eldridge, 424 U.S. 319,

328 (1976). The presentment requirement is not waivable, although the exhaustion may be. See

Am. Hosp. Ass’n v. Azar, 895 F.3d 822, 825-26 (D.C. Cir. 2018).

      34.       The Plaintiff hospital has presented claims for payment to the Medicare program

for its separately payable drugs affected by the Final Rules. For CYs 2018, 2019, and 2020,

Medicare has paid drug claims submitted by the Plaintiff hospital at ASP minus 22.5 percent.

See Exhibit A (sample claims for payment and remittance documents).

      35.       The Plaintiff hospital has filed “Requests for Redetermination” to the Secretary’s

contractor. These requests are administrative appeals of Medicare’s failure to pay them the

statutorily-prescribed rate for their services. See id. (objecting to the ASP minus 22.5 percent




                                                10
            Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 12 of 19



payment rate as exceeding the Secretary’s authority and requesting payment at ASP plus 6

percent).

      36.       The Medicare contractor governing Plaintiff’s claims has a statement on its

website that “[i]n accordance with Medicare’s national payment policy an administrative review

is not available for applicable drugs acquired under the 340B drug program that are reimbursed

under [the] Outpatient Prospective Payment System (OPPS).” 1

      37.       Immediate judicial review is therefore appropriate because Plaintiff’s claims raise

pure legal issues, there are no factual disputes that could impede their jurisdictional resolution,

and there is nothing to indicate that the administrative appeals process could result in the agency

overturning the Final Rules. See Hall v. Sebelius, 689 F. Supp. 2d 10, 23-24 (D.D.C. 2009)

(“exhaustion may be excused where an agency has adopted a policy or pursued a practice of

general applicability that is contrary to law” (quotation omitted)); see also Am. Hosp. Ass’n, 410

F. Supp. 3d at 154. As evidenced by the redetermination decisions and the posting on the

contractor’s website, the Secretary has taken the position that there can be no administrative

review of 340B Program reimbursement disputes. Further administrative review is futile.

                                            COUNT 1
                                       CY 2018 Final Rule:
             Violation of the Social Security Act and Administrative Procedure Act

      38.       The allegations set forth in paragraphs 1 through 37 are incorporated by reference

as if fully set forth herein.



1
 https://www.wpsgha.com/wps/portal/mac/site/appeals/guides-and-resources/340b-acquired-
drugs-appeals/!ut/p/z0/fcxBDsIgEEDRE5HBVptu1ajElNSVobMxY6FIbACheH57A
pc_efmAoAA9fZ2lxQVP89oDNo-bEI3YtLzrK8n5Xp7v9antDpd-B1fA_2A
9VEkepQWMtLyY81MAZYvTJjPymiWTQ0mjyaDqLX8yGj_FJaOZTsWuJEZDc4b4xuEHXc
ZMQw!!/ (accessed March 13, 2020).



                                                11
            Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 13 of 19



      39.       The APA permits judicial review of agency actions, findings, and conclusions that

are “not in accordance with law” or are “in excess of statutory jurisdiction, authority, or

limitations.” 5 U.S.C. §§ 706(2)(A), 706(2)(C).

      40.       When “Congress has directly spoken to the precise question at issue,” this Court

must give effect to Congress’s unambiguously stated intent. Chevron U.S.A., Inc. v. Natural Res.

Def. Council, Inc., 467 U.S. 837, 842-43 (1984). It is a “core administrative-law principle that

an agency may not rewrite clear statutory terms to suit its own sense of how the statute should

operate.” Util. Air Regulatory Gp. v. EPA, 134 S. Ct. 2427, 2446 (2014)

      41.       Congress has unequivocally permitted the Secretary two avenues—and no

others—to adjust reimbursement for covered outpatient drugs and biologicals. See 42 U.S.C.

§ 1395l(t)(14)(A)(iii)(I)–(II). On the one hand, the Secretary may set reimbursement based on

hospital acquisition cost survey data. 42 U.S.C. § 1395l(t)(14)(A)(iii)(I). On the other, if such

data are not available, the Secretary may adjust the average sales price.              42 U.S.C.

§ 1395l(t)(14)(A)(iii)(II). The Secretary’s CY 2018 Final Rule did not utilize either method, but

instead relied on an estimate of aggregate acquisition costs as a proxy for appropriate data. The

Secretary’s change to lower the Medicare reimbursement rate for drugs purchased under the

340B Program to ASP minus 22.5 percent is therefore ultra vires, contrary to clear statutory

directive, and beyond the Secretary’s limited authority.

      42.       For these and other reasons, the Secretary’s rate cut in the CY 2018 Final Rule is

unlawful.




                                                12
            Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 14 of 19



                                            COUNT 2
                                       CY 2018 Final Rule:
             Violation of the Social Security Act and Administrative Procedure Act

      43.       The allegations set forth in paragraphs 1 through 37 are incorporated by reference

as if fully set forth herein.

      44.       The APA permits judicial review of agency actions, findings and conclusions that

are “arbitrary, capricious” or “an abuse of discretion.” 5 U.S.C. § 706(2)(A).

      45.       The Secretary’s decision in the CY 2018 Final Rule to decrease reimbursement

rates for separately payable drugs purchased under the 340B Program by nearly 30 percent

impermissibly conflates two alternative statutory methods for setting payment rates and is

therefore arbitrary and capricious and an abuse of discretion.

      46.       The Secretary’s policy is also inconsistent with Congress’s intent in enacting he

340B Program, which was to assist covered entities in “stretch[ing] scare Federal resources as far

as possible, reaching more eligible patients and providing more comprehensive services.” H.R.

Rep. No. 102-384(II), at 12.

      47.       For these and other reasons, the Secretary’s rate cut in the CY 2018 Final Rule is

unlawful.

                                            COUNT 3
                                       CY 2019 Final Rule:
             Violation of the Social Security Act and Administrative Procedure Act

      48.       The allegations set forth in paragraphs 1 through 37 are incorporated by reference

as if fully set forth herein.

      49.       The APA permits judicial review of agency actions, findings, and conclusions that

are “not in accordance with law” or are “in excess of statutory jurisdiction, authority, or

limitations.” 5 U.S.C. §§ 706(2)(A), 706(2)(C).




                                                13
            Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 15 of 19



      50.       When “Congress has directly spoken to the precise question at issue,” this Court

must give effect to Congress’s unambiguously stated intent. Chevron U.S.A., Inc. v. Natural Res.

Def. Council, Inc., 467 U.S. 837, 842-43 (1984). It is a “core administrative-law principle that

an agency may not rewrite clear statutory terms to suit its own sense of how the statute should

operate.” Util. Air Regulatory Gp. v. EPA, 134 S. Ct. 2427, 2446 (2014)

      51.       Congress has unequivocally permitted the Secretary two avenues—and no

others—to adjust reimbursement for covered outpatient drugs and biologicals. See 42 U.S.C.

§ 1395l(t)(14)(A)(iii)(I)–(II). On the one hand, the Secretary may set reimbursement based on

hospital acquisition cost survey data. 42 U.S.C. § 1395l(t)(14)(A)(iii)(I). On the other, if such

data are not available, the Secretary may adjust the average sales price.              42 U.S.C.

§ 1395l(t)(14)(A)(iii)(II). The Secretary’s CY 2019 Final Rule did not utilize either method, but

instead relied on an estimate of aggregate acquisition costs as a proxy for appropriate data. The

Secretary’s change to lower the Medicare reimbursement rate for drugs purchased under the

340B Program to ASP minus 22.5 percent is therefore ultra vires, contrary to clear statutory

directive, and beyond the Secretary’s limited authority.

      52.       For these and other reasons, the Secretary’s rate cut in the CY 2019 Final Rule is

unlawful.

                                            COUNT 4
                                       CY 2019 Final Rule:
             Violation of the Social Security Act and Administrative Procedure Act

      53.       The allegations set forth in paragraphs 1 through 37 are incorporated by reference

as if fully set forth herein.

      54.       The APA permits judicial review of agency actions, findings and conclusions that

are “arbitrary, capricious” or “an abuse of discretion.” 5 U.S.C. § 706(2)(A).




                                                14
            Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 16 of 19



      55.       The Secretary’s decision in the CY 2019 Final Rule to decrease reimbursement

rates for separately payable drugs purchased under the 340B Program by nearly 30 percent

impermissibly conflates two alternative statutory methods for setting payment rates and is

therefore arbitrary and capricious and an abuse of discretion.

      56.       The Secretary’s policy is also inconsistent with Congress’s intent in enacting he

340B Program, which was to assist covered entities in “stretch[ing] scare Federal resources as far

as possible, reaching more eligible patients and providing more comprehensive services.” H.R.

Rep. No. 102-384(II), at 12.

      57.       For these and other reasons, the Secretary’s rate cut in the CY 2019 Final Rule is

unlawful.

                                            COUNT 5
                                       CY 2020 Final Rule:
             Violation of the Social Security Act and Administrative Procedure Act

      58.       The allegations set forth in paragraphs 1 through 37 are incorporated by reference

as if fully set forth herein.

      59.       The APA permits judicial review of agency actions, findings, and conclusions that

are “not in accordance with law” or are “in excess of statutory jurisdiction, authority, or

limitations.” 5 U.S.C. §§ 706(2)(A), 706(2)(C).

      60.       When “Congress has directly spoken to the precise question at issue,” this Court

must give effect to Congress’s unambiguously stated intent. Chevron U.S.A., Inc. v. Natural Res.

Def. Council, Inc., 467 U.S. 837, 842-43 (1984). It is a “core administrative-law principle that

an agency may not rewrite clear statutory terms to suit its own sense of how the statute should

operate.” Util. Air Regulatory Gp. v. EPA, 134 S. Ct. 2427, 2446 (2014)




                                                15
            Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 17 of 19



      61.       Congress has unequivocally permitted the Secretary two avenues—and no

others—to adjust reimbursement for covered outpatient drugs and biologicals. See 42 U.S.C.

§ 1395l(t)(14)(A)(iii)(I)–(II). On the one hand, the Secretary may set reimbursement based on

hospital acquisition cost survey data. 42 U.S.C. § 1395l(t)(14)(A)(iii)(I). On the other, if such

data are not available, the Secretary may adjust the average sales price.              42 U.S.C.

§ 1395l(t)(14)(A)(iii)(II). The Secretary’s CY 2020 Final Rule did not utilize either method, but

instead relied on an estimate of aggregate acquisition costs as a proxy for appropriate data. The

Secretary’s change to lower the Medicare reimbursement rate for drugs purchased under the

340B Program to ASP minus 22.5 percent is therefore ultra vires, contrary to clear statutory

directive, and beyond the Secretary’s limited authority.

      62.       For these and other reasons, the Secretary’s rate cut in the CY 2020 Final Rule is

unlawful.

                                            COUNT 6
                                       CY 2020 Final Rule:
             Violation of the Social Security Act and Administrative Procedure Act

      63.       The allegations set forth in paragraphs 1 through 37 are incorporated by reference

as if fully set forth herein.

      64.       The APA permits judicial review of agency actions, findings and conclusions that

are “arbitrary, capricious” or “an abuse of discretion.” 5 U.S.C. § 706(2)(A).

      65.       The Secretary’s decision in the CY 2020 Final Rule to decrease reimbursement

rates for separately payable drugs purchased under the 340B Program by nearly 30 percent

impermissibly conflates two alternative statutory methods for setting payment rates and is

therefore arbitrary and capricious and an abuse of discretion.




                                                16
             Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 18 of 19



      66.        The Secretary’s policy is also inconsistent with Congress’s intent in enacting he

340B Program, which was to assist covered entities in “stretch[ing] scare Federal resources as far

as possible, reaching more eligible patients and providing more comprehensive services.” H.R.

Rep. No. 102-384(II), at 12.

      67.        For these and other reasons, the Secretary’s rate cut in the CY 2020 Final Rule is

unlawful.

                                      RELIEF REQUESTED

       WHEREFORE, Plaintiff respectfully requests an Order:

       a.        Declaring that the Final Rules are ultra vires and exceed the Secretary’s statutory

authority in violation of the Social Security Act, as well as arbitrary and capricious in violation

of the APA;

        b.       Vacating and setting aside the Final Rules as to the changes made to the 340B

drug payment methodology;

        c.       Directing the Secretary to use the methodology used in CY 2017 for all 340B

Program payments for dates of service in CYs 2018, 2019, and 2020;

        d.       Requiring the Secretary to reimburse Plaintiff for the difference between amounts

paid for 340B drugs pursuant to the Final Rules (ASP minus 22.5 percent) and what would have

been paid for those same drugs under the CY 2017 methodology required by statute (ASP plus 6

percent);

        e.       Requiring the Secretary to pay legal fees and costs of suit incurred by the

Plaintiff; and

        f.       Providing such other just and proper relief as the Court may consider appropriate.




                                                 17
        Case 1:20-cv-00778-RC Document 1 Filed 03/19/20 Page 19 of 19



                                   Respectfully submitted,

                                   /s/ Christopher P. Kenny
                                   Christopher P. Kenny (D.C. Bar No. 991303)
                                   Mark D. Polston (D.C. Bar No. 431233)
                                   Elizabeth N. Swayne (D.C. Bar No. 1029380)
                                   KING & SPALDING LLP
                                   1700 Pennsylvania Avenue, N.W.
                                   Suite 200
                                   Washington, D.C. 20006
                                   202.626.9253 (phone)
                                   202.626.3737 (fax)
                                   CKenny@kslaw.com



Date: March 19, 2020




                                     18
